Case: 21-60259     Document: 00516120625          Page: 1    Date Filed: 12/07/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                    December 7, 2021
                                   No. 21-60259
                                                                      Lyle W. Cayce
                                                                           Clerk

   Robert Zak Knox,

                                                            Plaintiff—Appellant,

                                        versus

   City of Gautier; Brandon Price, individually and in his official
   capacity; Jeffrey Jensen, individually and in his official capacity,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 1:18-CV-220


   Before King, Costa, and Willett, Circuit Judges.
   Per Curiam:*
          Robert Zak Knox appeals the judgment of the district court dismissing
   his excessive force claims against the defendants-appellees. For the following
   reasons, the judgment is affirmed.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60259      Document: 00516120625          Page: 2   Date Filed: 12/07/2021




                                    No. 21-60259


              I. Factual and Procedural Background
                             A. Factual Background
          We begin by recounting the factual background as described in Robert
   Zak Knox’s allegations and shown in Officer Brandon Price’s body-camera
   footage.
   1. The Allegations
          On the evening of December 21, 2016, in Gautier, Mississippi, Knox
   heard his neighbor screaming for help. He went to assist and found that his
   neighbor’s adult son had committed suicide—Knox then called 911. Gautier
   police officers Brandon Price and Jeffrey Jensen arrived at the scene to
   investigate; the officers were acting under a standard operating procedure
   that required that they treat the incident as a homicide until the crime scene
   was secured. The officers entered the home.
          The parties dispute what happened next. Knox claims that he
   approached the officers hoping to assist, but they yelled at him to stay
   outside. He asked that an officer come outside to talk to him. The officers
   then closed the door in Knox’s face, causing him to ask if they had a warrant
   to be inside the home. Then, Knox states that he started to walk away from
   the door when the officers suddenly rushed at him. He began to back away
   while the officers shouted at him to get off the property, but before he could,
   they placed “Knox in an arm bar . . . [took] Knox to the ground . . . [and]
   tazed [Knox] multiple times.” He alleges they did this despite his compliance
   with their orders “as soon as [he] was on the ground.” The defendants
   contest this interpretation, instead relying on Officer Price’s body-camera
   footage.




                                         2
Case: 21-60259     Document: 00516120625           Page: 3    Date Filed: 12/07/2021




                                    No. 21-60259


   2. The Body-Camera Footage
         The district court recounted the following events based on its view of
   what Officer Price’s camera recorded. After the officers entered the home
   and told Knox to stay outside,
         [i]nstead of complying with [the] officers’ instructions to
         remain outside the home . . . the video reveals that Mr. Knox
         repeatedly tried to enter the house and ask the officers to speak
         with him. It is clear from the video that Mr. Knox does not
         comply with several instructions to leave the premises.
                 Eventually, Officer Jensen approaches Mr. Knox and
         tries to arrest him, but Mr. Knox resists those efforts. Officer
         Price begins to assist, and one of the officers instructs Mr.
         Knox to stop resisting. Mr. Knox can be heard yelling “I’m
         calm” and making similar outbursts, but the video depicts that
         he does not cooperate with the officers. Mr. Knox struggles and
         shouts, “this is illegal,” and “I know my rights!” The officers
         instruct Mr. Knox to calm down, and when he does not, Officer
         Jensen appears to deploy his taser. Another individual, whom
         it turns out is an off-duty police officer from a different police
         jurisdiction and is not in uniform (the “Biloxi officer”),
         approaches and inquires if the officers need help. One of the
         Gautier officers replies in the affirmative, and all three officers
         struggle to restrain Mr. Knox. One officer shouts multiple
         times for Mr. Knox to put his hands behind his back, and once
         the officers are able to place Mr. Knox on his stomach, he
         continues to struggle as they try to handcuff him behind his
         back.




                                          3
Case: 21-60259     Document: 00516120625           Page: 4   Date Filed: 12/07/2021




                                    No. 21-60259


                 At the approximate timestamp of 21:48:32 on the video,
         Mr. Knox is finally handcuffed behind his back. Officer Jensen
         immediately stands up and walks away from Mr. Knox and
         toward the decedent’s house, leaving only the Biloxi officer
         and Officer Price with Mr. Knox. Mr. Knox states that he
         “can’t breath,” and the officers tell him numerous times to
         calm down and relax. The Biloxi officer rolls Mr. Knox onto his
         side and directs him to concentrate on his breathing, and then
         helps Mr. Knox up into a seated position on the ground.
                 A third unidentified uniformed Gautier officer (the
         “third officer”) arrives, and Officer Price leaves Mr. Knox
         handcuffed in the seated position with the third officer and the
         Biloxi officer. Mr. Knox can be heard continuing to shout while
         seated in the yard, but at this point Officers Price and Jensen
         are near the front door of the home and nowhere near Mr.
         Knox. After taking about 20 seconds to catch his breath,
         Officer Price returns to the yard where Mr. Knox is seated, as
         Mr. Knox continues to shout about the handcuffs, not being
         able to breath, and his living across the street.
                 At this point, the Biloxi officer appears to be the only
         one with his hands on Mr. Knox, and he helps Mr. Knox stand
         by placing his hands under Mr. Knox’s arms. The Biloxi officer
         then assists Mr. Knox in the direction of a marked police
         vehicle, and the third officer eventually takes over and walks
         Mr. Knox to the patrol car. At this point Officer Price is
         apparently beside them as he walks toward the vehicle as well.
                 Once outside the patrol car, Mr. Knox is bent over near
         the trunk of the car, with his hands handcuffed behind his back,




                                          4
Case: 21-60259      Document: 00516120625          Page: 5    Date Filed: 12/07/2021




                                    No. 21-60259


          as the third officer has his right arm under Mr. Knox’s left arm.
          Officer Price appears to open the back door of the car. The
          third officer places Mr. Knox in the backseat of the car, and
          Officer Price’s body camera reflects that he walks away from
          the vehicle while speaking with the Biloxi Officer. Officer Price
          returns to Mr. Knox’s neighbor’s home, where Officer Jensen
          is waiting for him.
   The record does not reflect any further interactions between the defendant-
   officers and Knox.
                             B. Procedural Background
   1. Criminal Proceedings
          After this incident, Knox was charged and convicted of disorderly
   conduct and resisting arrest in the Gautier Municipal Court under
   Mississippi Code Annotated §§ 97-35-7 and 97-9-73 respectively. Knox
   appealed his convictions to the County Court of Jackson County, Mississippi,
   which affirmed, and then to the Circuit Court of Jackson County,
   Mississippi, which also affirmed.
          The circuit court explained: “[I]t is clear that Knox’s actions may
   have led to a breach of the peace. Knox had to be subdued by two officers
   with one deploying his taser and one off-duty officer. The Court finds those
   circumstances satisfy the elements of obstructing or resisting lawful arrest.”
   The circuit court further credited the testimony of the officers, who testified
   that, “Jensen attempted to detain Knox by placing handcuffs on him at which
   point Knox resisted. Knox began thrashing around and yelling at the officers
   that what they were doing was illegal” and that “[d]espite Knox’s claim that
   he was not resisting . . . his actions were non-compliant. Officer Price felt it
   necessary to use the drive-stun feature of his taser to subdue Knox. Knox




                                          5
Case: 21-60259       Document: 00516120625         Page: 6    Date Filed: 12/07/2021




                                    No. 21-60259


   continued to resist. . . . It took all three officers to detain Knox.” These
   convictions remain final and valid.
   2. Civil Proceedings
            While his criminal appeals were ongoing, Knox filed a civil suit in
   Mississippi state court against the City of Gautier and Officers Price and
   Jensen (collectively, the “defendants”). The defendants removed the case to
   the District Court for the Southern District of Mississippi, which stayed the
   case pending resolution of the criminal appeals. On May 8, 2020—after the
   circuit court affirmed the convictions—the district court lifted the stay. Knox
   proceeded to file an amended complaint claiming that the defendants
   violated his rights under the Fourth and Fourteenth Amendments for use of
   excessive force, as well as various state-law claims. Knox further claimed that
   the City of Gautier violated 42 U.S.C. § 1983 by failing to train and supervise
   the officers.
            The defendants all filed motions to dismiss pursuant to Federal Rule
   of Civil Procedure 12(b)(6). They argued that the excessive force claims were
   barred by Heck v. Humphrey, 512 U.S. 477 (1994). The officers also claimed
   that, in the alternative, they were entitled to qualified immunity. The district
   court treated these motions as ones for summary judgment under Rule 56,
   then dismissed the federal claims and remanded the state-law claims to state
   court.
            First, the district court concluded that any pre-restraint excessive
   force claims brought by Knox conflicted with his resisting-arrest conviction
   and were barred by Heck. Turning to the post-restraint claims—wherein
   Knox claimed that the officers “continued to taser, push, and kneel on him,
   and twisted his arms over his head, injuring his shoulder”—the district court
   explained that the body-camera footage clearly discredited Knox’s version of
   events. Relying on the footage, the court concluded that there was no post-




                                          6
Case: 21-60259       Document: 00516120625             Page: 7      Date Filed: 12/07/2021




                                        No. 21-60259


   restraint excessive force. The court first explained that when the officers
   were applying the force at issue, “there was no ‘cessation’ of the misconduct
   which supported Mr. Knox’s convictions.” Second, it found that once the
   officers did successfully restrain Knox (and thus ended his resisting arrest),
   there was no evidence that Officer Jensen had any contact with Knox and no
   evidence that Officer Price exerted any significant force on Knox. In the
   alternative, the court held, the two were entitled to qualified immunity.
   Finally, the court found that Knox failed to state an excessive force claim or
   a failure-to-train-or-supervise claim against the City of Gautier. 1 Knox moved
   for reconsideration, which the district court denied. Now, he timely appeals.
          Knox challenges the district court’s holdings that (1) the video was
   sufficiently clear to discredit his factual allegations; (2) Heck barred his
   claims of excessive force prior to his being handcuffed; and (3) the officers
   would be entitled to qualified immunity should Heck not apply. 2
                            II. Standard of Review
           “We review the district court’s grant of summary judgment de novo.”
   Aguirre v. City of San Antonio, 995 F.3d 395, 405 (5th Cir. 2021). “Summary
   judgment is appropriate ‘if the movant shows that there is no genuine dispute
   as to any material fact and the movant is entitled to judgment as a matter of
   law.’ ” Darden v. City of Fort Worth, 880 F.3d 722, 727 (5th Cir. 2018)
   (quoting Fed. R. Civ. P. 56(a)).




          1
            Knox does not appeal the judgments regarding these claims, so we do not further
   address them.
          2
              Because we affirm that Knox’s claims are barred by Heck, we do not reach the
   district court’s alternative holding based on qualified immunity.




                                              7
Case: 21-60259         Document: 00516120625               Page: 8      Date Filed: 12/07/2021




                                          No. 21-60259


                                       III. Analysis
           Knox argues that the district court erred by applying Heck to bar
   claims arising from all acts of force prior to his being handcuffed rather than
   just the acts of force prior to his being wrestled to the ground. 3
           Knox contends that the district court erred in holding that Heck barred
   any excessive force claims until after he was handcuffed. In Heck v.
   Humphrey, the Supreme Court held that “when a state prisoner seeks
   damages in a § 1983 suit, the district court must consider whether a judgment
   in favor of the plaintiff would necessarily imply the invalidity of his conviction
   or sentence.” 512 U.S. at 487. If so, “the complaint must be dismissed unless
   the plaintiff can demonstrate that the conviction or sentence has already been
   invalidated.” Id. If the conviction may co-exist with the § 1983 claim,
   however, Heck is no bar to suit. See id.; Poole v. City of Shreveport, 13 F.4th
   420, 426-27 (5th Cir. 2021). A claim and conviction may co-exist if they are
   “temporally and conceptually distinct.” Poole, 13 F.4th at 426-27 (quoting
   Bush v. Strain, 513 F.3d 492, 498 (5th Cir. 2008)). “Accordingly, a claim that
   excessive force occurred after the arrestee has ceased his or her resistance
   would not necessarily imply the invalidity of a conviction for the earlier
   resistance.” Bush v. Strain, 513 F.3d 492, 498 (5th Cir. 2008).
           Knox contends that his resisting-arrest conviction started and ended
   the moment he first “pulled away” from the officers. By the time he was on
   the ground, he had completely “given himself up.” Therefore, he argues, the




           3
            Knox also contends that the district court erred when it applied Scott v. Harris to
   the body-camera footage to discredit his allegation that he had ceased resisting arrest by the
   time he was pushed, tased, and twisted. Because we find the district court correctly found
   that Heck bars Knox’s claims, we do not reach Knox’s alternative argument.




                                                 8
Case: 21-60259     Document: 00516120625           Page: 9   Date Filed: 12/07/2021




                                    No. 21-60259


   district court erred by finding that the resisting-arrest conviction was
   premised on all of Knox’s conduct up to and until getting handcuffed.
          Aucoin v. Cupil, 958 F.3d 379 (5th Cir. 2020), provides an archetypal
   framework for examining a temporal argument like this one. There, the
   plaintiff, Aucoin, was found guilty of defiance, aggravated disobedience, and
   property destruction related to misconduct within his prison cell. Id. at 381.
   He then brought excessive force claims against the guards who detained him.
   Id. First, he alleged that the guards “ ‘snuck up’ on him and sprayed him
   with a chemical agent” while he was in his cell. Id. Second, he alleged that,
   after he was removed from his cell, the guards took him to the showers and
   “maced” and beat him. Id. Applying Heck, we barred claims arising from the
   first incident but not the second. Id. Regarding the first incident, we
   explained that the underlying convictions were because:
          Aucoin disregarded repeated, direct orders . . . . He screamed
          profanities at the officers. He attempted to force a paper gown
          down the sink in an effort to flood the cell. And he spat in [an
          officer’s] face. Only after the prisoner repeatedly refused to
          cooperate voluntarily did [an officer] deploy a one-second
          burst of chemical agent into the cell before restraining him.
   Id. We found that because Aucoin was claiming the guards had snuck up on
   him, he was continuing to maintain his innocence. Id. at 383. That is to say,
   if we accepted that allegation as true, it would undermine and negate the facts
   that sustained his convictions. Id. Thus, it was Heck barred. See id. On the
   other hand, his second claim was premised on events that took place entirely
   outside of his cell and after the misconduct that supported his convictions
   had ceased. Id. at 383-84. Therefore, it was a temporally and conceptually
   distinct claim and could survive. Id.; see also Bush, 513 F.3d at 495, 498-99
   (finding an excessive force claim distinct when plaintiff alleged that a




                                         9
Case: 21-60259     Document: 00516120625           Page: 10    Date Filed: 12/07/2021




                                    No. 21-60259


   detective pushed her head through the rear window of a car after she was
   already arrested for resisting arrest and was otherwise compliant with the
   officers).
          Here, like the first incident in Aucoin, we cannot accept Knox’s
   contention that his misconduct started and ended when he initially pulled
   away from the officers without also implying that his state-court convictions
   are invalid. The circuit court did not rest its affirmance of Knox’s convictions
   only on the fact that he pulled away from the officers, but also on his behavior
   once on the ground. The court took particular note of the fact that an officer
   believed he had to tase Knox to halt him and the fact that Knox was not
   detained until all three officers were involved—none of which occurred prior
   to Knox’s being wrestled to the ground. Because the circuit court deemed
   Knox’s on-the-ground conduct to be part and parcel of his conviction for
   resisting arrest, we cannot conclude that the officer’s on-the-ground
   reactions were either temporally or conceptually distinct from his conviction.
   Cf. Bush, 513 F.3d at 498. Therefore, the district court did not err.
                               IV. Conclusion
          For the foregoing reasons, we AFFIRM.




                                         10